___________

                                    No. 96-3490
                                    ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
     v.                                 * District Court for the
                                        * Northern District of Iowa.
Tyrone Harris,                          *
                                        * (UNPUBLISHED)
              Appellant.                *

                                    ___________

                     Submitted:     March 12, 1997

                           Filed:   March 24, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Tyrone Harris pleaded guilty to possessing cocaine base with intent
to distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B).    Harris
moved for a downward departure under U.S. Sentencing Guidelines Manual §
4A1.3, p.s. (1995), arguing that his criminal history category over-
represented the seriousness of his past criminal conduct and the likelihood
that he would commit other crimes.        The district court1 denied Harris’s
motion, and sentenced him to 87 months in prison and four years supervised
release.   Harris appeals, and we affirm.


     Harris argues that the district court failed to recognize its full
authority to grant a downward departure under section 4A1.3,




     1
      The Honorable Michael J. Melloy, Chief Judge, United States
District Court for the Northern District of Iowa.
because it considered only the seriousness of his criminal history and not
the likelihood that he would commit further crimes.          We disagree.
Although the court did not specifically address the likelihood of future
criminal activity, we conclude the court was fully aware of the relevant
considerations under section 4A1.3 and of its authority to depart from the
Guidelines:     Harris’s counsel and the government both addressed the
recidivism factor in their arguments, and the court’s statements taken as
a whole indicate that it felt this was not an appropriate case for
departure.    See United States v. Payne, 81 F.3d 759, 765 (8th Cir. 1996)
(concluding “overall context” of court’s statements indicated it was aware
of its authority to depart).   Thus, the court’s decision not to depart is
unreviewable.   See id. at 764.


     Harris’s argument that his Fifth Amendment right against double
jeopardy was violated when the district court used his prior convictions
to calculate his sentencing range is without merit.   See United States v.
Thomas, 895 F.2d 1198, 1201 (8th Cir. 1990).


     Accordingly, the judgment is affirmed.


     A true copy.


             Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-